Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 1 of 14 Page ID #:145



   1   Claire Dossier (CA State Bar No. 264253)
       MITCHELL BARLOW & MANSFIELD, P.C.
   2   Boston Building
   3   Nine Exchange Place, Suite 600
       Salt Lake City, Utah 84111
   4   Telephone: (801) 998-8888
       Facsimile: (801) 998-8077
   5   Email: cdossier@mbmlawyers.com
   6   Attorneys for Defendants
   7

   8                               UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
   9

  10    TARA JESSOP, an individual,                      Case No. 8:21-cv-00315-JVS-DFM

  11                      Plaintiff,                     STIPULATED PROTECTIVE ORDER

  12           v.
  13    JENNA MARIE RAMMELL, an
        individual; ANDREW RAMMELL, an
  14    individual,
  15
                          Defendants.
  16

  17
       I.     PURPOSES AND LIMITATIONS
  18
              A.     Discovery in this action is likely to involve production of confidential, proprietary,
  19
              or private information for which special protection from public disclosure and from use
  20

  21          for any purpose other than prosecuting this litigation may be warranted. Accordingly, the

  22          parties hereby stipulate to and petition the Court to enter the following Stipulated

  23          Protective Order. The parties acknowledge that this Order does not confer blanket
  24
              protections on all disclosures or responses to discovery and that the protection it affords
  25
              from public disclosure and use extends only to the limited information or items that are
  26
              entitled to confidential treatment under the applicable legal principles. The parties further
  27
              acknowledge that this Stipulated Protective Order does not entitle them to file confidential
  28

                                                         1
                                        STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 2 of 14 Page ID #:146



   1           information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
   2           followed and the standards that will be applied when a party seeks permission from the
   3
               Court to file material under seal.
   4
       II.    GOOD CAUSE STATEMENT
   5
               The parties expect that discovery will require each side to disclose proprietary,
   6

   7   confidential, and commercially sensitive business information, including, but not limited to, trade

   8   secrets, customer and pricing lists and other valuable research, development, commercial,

   9   financial, technical and/or proprietary information for which special protection from public
  10
       disclosure and from use for any purpose other than prosecution of this action is warranted. Such
  11
       confidential and proprietary materials and information consist of, among other things,
  12
       confidential business or financial information, information regarding confidential business
  13
       practices, or other confidential research, development, or commercial information (including
  14

  15   information implicating privacy rights of third parties), information otherwise generally

  16   unavailable to the public, or which may be privileged or otherwise protected from disclosure
  17   under state or federal statutes, court rules, case decisions, or common law. Accordingly, to
  18
       expedite the flow of information, to facilitate the prompt resolution of disputes over
  19
       confidentiality of discovery materials, to adequately protect information the parties are entitled to
  20
       keep confidential, to ensure that the parties are permitted reasonable necessary uses of such
  21

  22   material in preparation for and in the conduct of trial, to address their handling at the end of the

  23   litigation, and serve the ends of justice, a protective order for such information is justified in this

  24   matter. It is the intent of the parties that information will not be designated as confidential for
  25   tactical reasons and that nothing be so designated without a good faith belief that it has been
  26
       maintained in a confidential, non-public manner, and there is good cause why it should not be
  27
       part of the public record of this case.
  28

                                                           2
                                         STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 3 of 14 Page ID #:147



   1   III.   DEFINITIONS
   2          3.1.    “Material” refers to any document, data compilation, testimony, or other
   3
       information in any form produced or disclosed in this action (including copies) through any
   4
       means of discovery authorized by law, whether by a party or non-party.
   5
              3.2.    Material may be designated “CONFIDENTIAL” if the Designating Party in good
   6

   7   faith believes that disclosure of such Material in this case without the designation may present a

   8   risk of injury to any legitimate interest of the Disclosing Party. Confidential information

   9   includes, but is not limited to, all Material reflecting, referring to, or evidencing any information
  10
       deemed confidential by any local, state, or federal statute, ordinance, regulation, or other law;
  11
       business plans or forecasts; financial plans or forecasts; state or federal income tax returns and
  12
       schedules filed therewith; operational plans and forecasts; banking and other financial statements
  13
       or related documents; and all private or sensitive commercial, financial, personal, personnel,
  14

  15   underwriting, rating, claims, and insurance policy information. Confidential information may

  16   take the form of, but is not limited to, (a) documents, interrogatories, requests for admission, and
  17   answers thereto; (b) hearing or deposition transcripts and related exhibits; and (c) all copies,
  18
       abstracts, excerpts, analyses, and complete or partial summaries prepared from or containing,
  19
       reflecting, or disclosing such confidential information.
  20
              3.3.    A party may also designate Material as “CONFIDENTIAL—ATTORNEY EYES
  21

  22   ONLY.” Material must meet the CONFIDENTIAL designation requirements of Section 1.2 and

  23   must be so proprietary or sensitive that its disclosure to persons other than those enumerated in

  24   Section 6.3 below could cause irreparable injury to one or more of the parties.
  25          3.4.    “Disclosing Party” refers to a party or non-party to this action who produces
  26
       Material.
  27

  28

                                                          3
                                        STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 4 of 14 Page ID #:148



   1          3.5.    “Designating Party” refers to a party or non-party to this action who designates
   2   Material as CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY.
   3
              3.6.    “Requesting Party” refers to a party who has made a discovery request.
   4
              3.7.    “Receiving Party” refers to a party who receives Material.
   5
       IV.    SCOPE OF PROTECTIVE ORDER
   6

   7          4.1.    Except as the parties may otherwise agree or the Court may order, Material

   8   produced in this litigation, whether or not designated CONFIDENTIAL or CONFIDENTIAL—

   9   ATTORNEY EYES ONLY, including any excerpt, analysis, summary, or description of that
  10
       Material, shall be used solely for the prosecution or defense of the above-captioned action,
  11
       including appeals, and shall not be used or disclosed for any other purpose, including any
  12
       business purpose.
  13
              4.2.    This Protective Order shall govern all Material produced in this action, including
  14

  15   Material produced prior to entry of this Protective Order (if any).

  16          4.3.    The protections of this Protective Order shall not apply to Material that a
  17   Receiving Party acquires independent of any disclosure obtained by discovery in this action, or
  18
       was actually public knowledge, provided that the Material did not become public knowledge
  19
       through an act or omission of a Receiving Party.
  20
       V.     DESIGNATION OF MATERIAL AS CONFIDENTIAL OR CONFIDENTIAL—
  21          ATTORNEY EYES ONLY
  22
              5.1.    General Provisions.
  23
                      5.1.1. A Disclosing Party may designate Material as CONFIDENTIAL or
  24
       CONFIDENTIAL—ATTORNEY EYES ONLY only if the Material (1) is CONFIDENTIAL, as
  25

  26   defined by Section 1.2, or CONFIDENTIAL—ATTORNEY EYES ONLY as defined by Section

  27   1.3; and (2) is not excluded from the scope of this Protective Order by Section 2.3.

  28

                                                          4
                                        STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 5 of 14 Page ID #:149



   1                  5.1.2. To designate Material as CONFIDENTIAL or CONFIDENTIAL—
   2   ATTORNEY EYES ONLY, the Disclosing Party may (1) either mark each page of a copy of a
   3
       paper document that contains such information; (2) label other media containing such information
   4
       with the words “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEY EYES ONLY” prior
   5
       to the production to the other party, or at such time as the Disclosing Party learns that a document
   6

   7   is confidential; or (3) proceed in accordance with Section 3.4 below. When CONFIDENTIAL or

   8   CONFIDENTIAL—ATTORNEY EYES ONLY Material is supplied or stored on an electronic

   9   medium, the CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY designation
  10
       shall be made, to the extent physically possible, on the medium itself (such as on a label attached
  11
       to a disk), on the sleeve, envelope, box, or other container or such medium. Where PDF format
  12
       documents are produced, the Disclosing Party must stamp each page with the applicable
  13
       designation and should include the designation in the filename. Where documents are produced
  14

  15   in native electronic format, the Disclosing Party should include the designation in the filename.

  16                  5.1.3. To designate Material produced by any other party or by a non-party as
  17   CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY, the Designating Party
  18
       shall provide written notice to all other parties specifying the documents or Material to be
  19
       designated and provide replacement copies with the appropriate designations under this Protective
  20
       Order within fifteen (15) days of the Designating Party’s receipt of the document.
  21

  22          5.2.    Depositions.

  23                  5.2.1. All deposition transcripts and exhibits from depositions taken in this action

  24   shall be deemed CONFIDENTIAL for fifteen (15) days after the official transcript of the
  25   deposition testimony becomes available. To designate deposition testimony, or exhibits thereto,
  26
       as CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY, the Designating Party
  27
       shall make an oral statement on the record to that effect during the deposition, which shall specify
  28

                                                         5
                                        STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 6 of 14 Page ID #:150



   1   the particular portion of the deposition or the exhibit that is confidential. Alternatively, for
   2   depositions, the Designating Party may provide written notice to all other parties within fifteen
   3
       (15) days after the official transcript becomes available that such testimony is confidential,
   4
       designating the confidential information by page and line description or exhibit description.
   5
                      5.2.2. Any document, deposition transcript (or portion thereof), or exhibit
   6

   7   designated as CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY as provided

   8   herein, copies thereof, and information contained in the designated portion(s) shall be subject to

   9   the restrictions set forth herein. Failure to designate exhibits to a deposition as CONFIDENTIAL
  10
       or CONFIDENTIAL—ATTORNEY EYES ONLY shall not waive or affect in any way a
  11
       designation for previously-designated documents or exhibits, and such documents shall remain
  12
       subject to the applicable provisions of this Protective Order. The designation of any portion of a
  13
       deposition as CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY shall not
  14

  15   constitute a designation for any documents used or produced therein, if such documents are not

  16   independently designated as provided herein.
  17          5.3.    Third Parties. Any person not a party to this litigation who is requested by
  18
       subpoena or otherwise to produce documents or information or to give testimony in connection
  19
       with this litigation may designate Material that it produces or provides as CONFIDENTIAL or
  20
       CONFIDENTIAL—ATTORNEY EYES ONLY pursuant to this Protective Order. A party may
  21

  22   also designate Material produced by a non-party pursuant to subpoena as CONFIDENTIAL or

  23   CONFIDENTIAL—ATTORNEY EYES ONLY pursuant to this Protective Order in accordance

  24   with Section 3.1.3 above. Such Material and designations shall be subject to the provisions of
  25   this Protective Order.
  26
              5.4.    Inspection.     If documents, physical objects, or other Material within the
  27
       possession, custody, or control of a party or third party are voluminous or produced as they are
  28

                                                           6
                                         STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 7 of 14 Page ID #:151



   1   kept in the usual course of business such that CONFIDENTIAL or CONFIDENTIAL—
   2   ATTORNEY EYES ONLY designations prior to inspection are impracticable, such Material may
   3
       be made available for inspection during the course of discovery prior to numbering, duplication,
   4
       and/or final delivery. During the inspections, all such documents, objects, or Material shall be
   5
       treated by the attorney, expert, or consultant making the inspection as CONFIDENTIAL—
   6

   7   ATTORNEY EYES ONLY for purposes of the inspection, and neither the documents themselves

   8   nor oral or written descriptions of the Material shall be disclosed contrary to the terms of this

   9   Protective Order, until the Disclosing Party has a reasonable opportunity to make designations as
  10
       set forth in this paragraph. If, based on an inspection as described in this paragraph, the
  11
       inspecting party notifies the Disclosing Party of its desire to make copies of any such documents
  12
       or to receive any such physical objects or other Material, the Disclosing Party may at that time
  13
       designate any copies made or items provided as CONFIDENTIAL or CONFIDENTIAL—
  14

  15   ATTORNEY EYES ONLY. In lieu of marking the original of a document, if the original is not

  16   produced, the producing party may mark the copies that are produced or exchanged. Originals
  17   shall be preserved for inspection.
  18
              5.5.    Non-Waiver. The Disclosing Party’s failure to designate Material as
  19
       CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY at the time of production
  20
       or disclosure of the Material does not waive its right later to designate the Material as
  21

  22   CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY. Such correction and

  23   notice thereof shall be made in writing, accompanied by substitute copies of each item,

  24   appropriately marked either CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES
  25   ONLY. Within five (5) business days of receipt of the substitute copies, the Receiving Party shall
  26
       return or delete and destroy the previously unmarked items and all copies thereof. If the
  27
       Receiving Party deletes and destroys the previously unmarked items and any copies, it shall
  28

                                                          7
                                        STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 8 of 14 Page ID #:152



   1   provide written notice confirming the deletion and destruction to the Disclosing Party within five
   2   (5) business days of receipt of the substitute copies. In lieu of substitute copies, the parties may
   3
       mutually agree that previously provided copies can be marked as CONFIDENTIAL or
   4
       CONFIDENTIAL—ATTORNEY EYES ONLY. After any designation, each Receiving Party
   5
       shall treat the designated Material as either CONFIDENTIAL or CONFIDENTIAL—
   6

   7   ATTORNEY EYES ONLY and subject to the protections of this Protective Order.

   8          5.6.    Challenging Confidentiality Designations. If a Receiving Party disputes the

   9   confidentiality designation of any Material, the parties will confer in good faith to attempt to
  10
       resolve any dispute. In the event the parties cannot resolve the dispute, the Receiving Party may
  11
       challenge the confidentiality designation by a statement of discovery issues under Fed. R. Civ. P.
  12
       37(a) and C.D. Cal. Local Rule 37.1 et. seq. On such a statement of discovery issues, the
  13
       Designating Party bears the burden of proving that the challenged Material is entitled to be treated
  14

  15   as CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY. The challenged

  16   Material shall be treated as CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY
  17   pending a ruling on the statement of discovery issues.
  18
       VI.    USE, HANDLING, AND DISCLOSURE OF CONFIDENTIAL OR
  19          CONFIDENTIAL—ATTORNEY EYES ONLY MATERIAL

  20          6.1.    Use and Handling of CONFIDENTIAL or CONFIDENTIAL—ATTORNEY
  21   EYES ONLY Material.
  22
                      6.1.1. To the extent any Material filed with the Court, including pleadings,
  23
       exhibits, transcripts, answers to interrogatories, and responses to requests for admission, contains
  24
       or reveals CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY Material, the
  25

  26   party filing the Material or any portion thereof shall file a motion to classify the filing containing

  27   the protected Material as “PRIVATE” or “SEALED.” Alternatively, a party may file a redacted

  28

                                                           8
                                         STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 9 of 14 Page ID #:153



   1   version of its filing that excludes or redacts protected Material, providing unredacted copies to
   2   opposing counsel and to chambers for in camera review.
   3
                       6.1.2. All copies, duplicates, extracts, summaries, or descriptions (collectively
   4
       “copies”) of Material designated as CONFIDENTIAL or CONFIDENTIAL—ATTORNEY
   5
       EYES ONLY, or any portion thereof, shall immediately be affixed with the words
   6

   7   “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEY EYES ONLY” if such a word does

   8   not already appear.

   9                   6.1.3. Material designated as CONFIDENTIAL or CONFIDENTIAL—
  10
       ATTORNEY EYES ONLY shall not be posted on the Internet or in any other public forum,
  11
       except court filings made in accordance with section 6.1.1 above.
  12
                       6.1.4. Material designated as CONFIDENTIAL or CONFIDENTIAL—
  13
       ATTORNEY EYES ONLY does not lose protected status through unauthorized disclosure,
  14

  15   whether intentional or inadvertent, by a Receiving Party. If such a disclosure occurs, the parties

  16   shall take all steps reasonably required to assure the continued confidentiality of the Material.
  17           6.2.    Restrictions on Use and Disclosure of CONFIDENTIAL—ATTORNEY EYES
  18
       ONLY Material. Any Material that is designated CONFIDENTIAL—ATTORNEY EYES
  19
       ONLY shall not be disclosed to any person or entity other than the following, and only after such
  20
       person or entity has been advised of and is subject to the terms of this Protective Order:
  21

  22                   6.2.2. The Court and its staff;

  23                   6.2.3. Outside counsel of record for the parties in this litigation;

  24                   6.2.4. Members of the legal, paralegal, secretarial, or clerical staff of such outside
  25   counsel who are assisting in or responsible for working on this litigation;
  26
                       6.2.5. Outside consultants, investigators, or experts (collectively “experts”) of the
  27
       parties in this litigation;
  28

                                                           9
                                         STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 10 of 14 Page ID #:154



    1                  6.2.6. Members of the professional, secretarial, or clerical staff of such experts;
    2                  6.2.7. Court reporters during depositions or hearings in this litigation;
    3
                       6.2.8. Deponents during depositions or witnesses during hearings in this
    4
        litigation;
    5
                       6.2.9. Persons who have had, or whom any counsel for any party in good faith
    6

    7   believes to have had, prior access to the CONFIDENTIAL Material being disclosed, or who have

    8   been participants in a communication that is the subject of the CONFIDENTIAL Material and

    9   from whom verification of or other information about that access or participation is sought, solely
   10
        to the extent of disclosing such information to which they have or may have had access or that is
   11
        the subject of the communication in which they have or may have had participated; except that,
   12
        unless and until counsel confirms that any such persons have had access or were participants,
   13
        only as much of the information may be disclosed as may be necessary to confirm the person’s
   14

   15   access or participation; and

   16                  6.2.10. Employees of third-party contractors of the parties involved solely in
   17   providing copying services or litigation support services such as organizing, filing, coding,
   18
        converting, storing, or retrieving Material connected with this litigation.
   19
                6.3.   Restrictions on Use of CONFIDENTIAL Material. Any Material that is
   20
        designated CONFIDENTIAL may not be disclosed, except to: (i) the persons authorized to
   21

   22   receive CONFIDENTIAL—ATTORNEY EYES ONLY Material as set forth above in section

   23   6.2, and (ii) the parties, including in-house counsel, officers, directors, partners, employees, or

   24   agents of a party required to provide assistance in the conduct of the litigation.
   25           6.4.   Experts. Prior to disclosure of any CONFIDENTIAL or CONFIDENTIAL—
   26
        ATTORNEY EYES ONLY Material to any expert employed by the parties or counsel for the
   27
        parties to assist in the preparation and litigation of this matter, he or she must first be advised of
   28

                                                            10
                                          STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 11 of 14 Page ID #:155



    1   and agree in writing to be bound by the provisions of this Protective Order and sign the
    2   Undertaking attached to this Protective Order as Exhibit A. Copies of such writings, except as to
    3
        those persons whose identities need not be disclosed in discovery, shall be produced to other
    4
        parties upon written request.
    5
        VII.      OTHER PROVISIONS.
    6

    7             7.1.   Any third party producing Material in this action may be included in this

    8   Protective Order by endorsing a copy of this Protective Order and delivering it to the Requesting

    9   Party, who, in turn, will serve it upon counsel for the other parties.
   10
                  7.2.   This Protective Order shall not prevent any party from applying to the Court for
   11
        further or additional protective orders, or from agreeing with the other parties to modify this
   12
        Protective Order, subject to the approval of the Court.
   13
                  7.3.   This Protective Order shall not preclude any party from enforcing its rights against
   14

   15   any other party, or any non-party, believed to be violating its rights under this Protective Order.

   16             7.4.   Except as provided for in this Protective Order, nothing in this Protective Order,
   17   nor any actions taken pursuant to this Protective Order, shall be deemed to have the effect of an
   18
        admission or waiver by any party, including the right of either party to object to the subject matter
   19
        of any discovery request. Furthermore, nothing in this Protective Order, nor any actions taken
   20
        pursuant to or under the provisions of this Protective Order shall have the effect of proving,
   21

   22   suggesting to prove, or otherwise creating a presumption that information disclosed in this action

   23   is confidential, a trade secret, or proprietary, as it pertains to the parties’ respective claims in this

   24   action.
   25             7.5.   After the final termination of this litigation, including any appeal, each counsel of
   26
        record, upon written request made within 60 days of the date of final termination, shall within 60
   27
        days of such request: (a) destroy, or (b) assemble and return to the counsel of record, all Material
   28

                                                             11
                                           STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 12 of 14 Page ID #:156



    1   in their possession or control, embodying information designated CONFIDENTIAL or
    2   CONFIDENTIAL—ATTORNEY EYES ONLY, including all copies and electronic copies
    3
        thereof, except that each counsel of record may maintain one archive copy of all pleadings,
    4
        correspondence, deposition transcripts, deposition exhibits, trial transcripts, and trial exhibits,
    5
        together with any attorney work product, provided that such archive copy be appropriately
    6

    7   marked as CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY and be retained

    8   in accordance with the terms of this Protective Order.

    9          7.6.    Counsel for any party may exclude from the room at a deposition, or other
   10
        discovery proceedings or at a hearing, during any questioning that involves CONFIDENTIAL or
   11
        CONFIDENTIAL—ATTORNEY EYES ONLY Material, any person (other than the witness then
   12
        testifying) who is not permitted the disclosure of such Material under this Protective Order.
   13
               7.7.    Nothing in this Protective Order shall bar or otherwise restrict any counsel of
   14

   15   record from rendering advice to his or her client with respect to this litigation and, in the course

   16   thereof, from referring to or relying in a general way upon his or her examination of any
   17   CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY Material; provided,
   18
        however, that in rendering such advice and in otherwise communicating with his or her client, the
   19
        attorney shall make no disclosure of the contents or the source of any CONFIDENTIAL or
   20
        CONFIDENTIAL—ATTORNEY EYES ONLY Material if such disclosure would be contrary to
   21

   22   the terms of this Protective Order.

   23          7.8.    Inadvertent production of Material subject to any privilege or immunity shall not

   24   constitute a waiver in whole or in part of the privilege or immunity provided that the Disclosing
   25   Party notifies the other parties in writing of such inadvertent production within ten (10) business
   26
        days from the discovery of the inadvertent production. Such inadvertently produced documents
   27
        and all copies thereof shall be returned to the Disclosing Party upon request within five (5)
   28

                                                           12
                                          STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 13 of 14 Page ID #:157



    1   business days. No use may be made of inadvertently produced documents subsequent to the
    2   request to return them. Nothing in this Protective Order shall limit the parties from requesting that
    3
        the Court order the production of any inadvertently produced documents. Nothing in this
    4
        Protective Order prevents any Disclosing Party from petitioning the Court for return of later-
    5
        discovered, inadvertently produced documents that are subject to a privilege or immunity.
    6

    7
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    8

    9   Dated: September 1, 2021                     /s/ Claire Y. Dossier
                                              Claire Y. Dossier, CA State Bar No. 264253
   10
                                              MITCHELL BARLOW & MANSFIELD, P.C.
   11                                         Nine Exchange Place, Suite 600
                                              Salt Lake City, Utah 8411
   12                                         Attorneys for Defendants

   13
        Dated: September 1, 2021                     /s/ Trevor J. Lee
   14
                                              Trevor J. Lee, CA State Bar No. 301107
   15                                         MANNING CURTIS BRADSHAW & BEDNAR PLLC
                                              136 East South Temple, 13th Floor
   16                                         Salt Lake City, Utah 84111
                                              Attorneys for Plaintiff
   17

   18

   19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   20
        Dated: September 7, 2021
   21                                                 HONORABLE DOUGLAS F. MCCORMICK
   22                                                 United States Magistrate Judge

   23

   24

   25

   26

   27

   28

                                                          13
                                         STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00315-JVS-DFM Document 37 Filed 09/07/21 Page 14 of 14 Page ID #:158



    1                                              EXHIBIT A
    2

    3

    4

    5                               UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
    6

    7    TARA JESSOP, an individual,                       Case No. 37-2019-00026629-CU-OE-CTL
    8                       Plaintiff,                     UNDERTAKING
    9
                v.
   10
         JENNA MARIE RAMMELL, an
   11    individual; ANDREW RAMMELL, an
         individual,
   12
                            Defendants.
   13

   14          The undersigned has read the Stipulated Protective Order, understands its contents, and
   15
        agrees to make no disclosures of discovery Material marked CONFIDENTIAL or
   16
        CONFIDENTIAL—ATTORNEY EYES ONLY to any person who is not permitted to have
   17
        access to the information under the Protective Order. In addition, the undersigned agrees not to
   18

   19   use the CONFIDENTIAL or CONFIDENTIAL—ATTORNEY EYES ONLY information for any

   20   purpose other than in connection with this action. The undersigned understands that a violation

   21   of this undertaking could be punishable as a contempt of court and hereby submits itself to the
   22
        jurisdiction of the Central District of California Court for purposes of enforcement of this
   23
        Stipulated Protective Order.
   24

   25          Name: _____________________________                   Date:
               (print)
   26

   27
               Signature: __________________________
   28

                                                          14
                                          STIPULATED PROTECTIVE ORDER
